   Case: 1:19-cv-04402 Document #: 56-2 Filed: 09/11/20 Page 1 of 1 PageID #:267

                                                Mary Cannon Veed                    V
                                                                       Attorney




                                                               Exhibit B to Motion to Withdraw
                                                               Notice re withdrawal


                                    August 10, 2020

Timothy Weakley
414 East Mountain View Rd.
Apt. 503
Johnson City, TN 37601-1277
timothyweakley@yahoo.com


Via email and certified mail

Re: TIMOTHY WEAKLEY v.
CARGO NETWORK LEASING, INC., et al.
Northern District of Illinois 19 CV 4402

         As you know, we agreed that you should offer the opposing parties in this case a
“hands down” settlement pursuant to which both sides should release each other from
liability arising out of the purchase and sale of your truck. The defendants accepted that
offer, and on July 1 I sent you a release document for your signature. On July 13, I
followed up with you by email, and you responded that you would execute and return
the release. You have not done so. On July 16 and July 21, I sent you further emails,
to which you did not respond. I also attempted to contact you by telephone but was
unable to reach you.

       Based on these events, I can no longer represent you in this matter. I enclose a
draft motion seeking leave of the Court to withdraw from your representation. Please
advise me right away if you have any objection to the Court granting this motion.




                                         Mary Cannon Veed


Enclosure: Draft motion


            838 South Garfield Ave., Hinsdale, Illinois 60521
           (630) 222-4030 │mcv@veedlaw.com │F: 630-206-0954
